Case 2:14-cv-02317-ADS-SIL Document 90 Filed 12/20/18 Page 1 of 3 PageID #: 556
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
SLR:SPG                                               271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      December 20, 2018
VIA ECF
Honorable Arthur D. Spatt
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:     United States of America v. Town of Oyster Bay and John Venditto
                       Civil Action No. CV-14-2317 (Spatt, J.) (Locke, M.J.)

Dear Judge Spatt:

        Plaintiff United States of America in this Fair Housing Act litigation respectfully submits
this response to the Court’s December 13, 2018 order that plaintiff show cause why this action
should not be dismissed for failure to prosecute. Dkt. No. 89. As discussed below, the Court
should decline to dismiss the action because the Court stayed it in December 2016 after defendant
John Venditto, the former Oyster Bay Town Supervisor, was indicted on federal charges of official
corruption. See Dkt. No. 84. Although Mr. Venditto’s federal prosecution concluded in May of
this year, he is currently under indictment on public corruption charges brought by New York
State. In addition, in this civil action, Mr. Venditto is a named defendant and critical witness, and
discovery cannot proceed without his testimony. Accordingly, for the same reasons that the Court
issued the stay in December 2016, the stay should be continued until the state charges are resolved.
       The United States filed this Fair Housing Act case against the Town of Oyster Bay (the
“Town”) and Venditto on April 10, 2014, challenging residency preferences in two Town
affordable housing programs. The programs give incentives to developers to construct below-
market rate housing in exchange for greater density allowances. Because the Town is almost 90%
white and less than 3% African American, the preferences discriminate against African Americans
and perpetuate segregation in the Town and in Nassau County.
        Following the filing of the complaint, the parties engaged in substantial discovery and
motion practice. The parties have taken more than a dozen depositions and exchanged more than
10,000 pages of documents. However, the discovery process was interrupted on October 18, 2016,
when a federal grand jury in the Eastern District of New York indicted Mr. Venditto. See United
States v. Mangano et al., No. CR-16-540 (E.D.N.Y.) (Azrack, J.). Given the potential prejudice
that could have resulted to both the criminal and civil actions by continuing the civil case, and in
the interests of justice, the parties jointly requested that the Court enter a stay pending resolution
of the criminal charges. Dkt. No. 81. The Court granted that request. Dkt. No. 84.
       The federal criminal case against Mr. Venditto concluded on May 24, 2018. See No. CR-
16-540, Dkt. No. 289. However, Venditto is still being prosecuted for state crimes related to his
Case 2:14-cv-02317-ADS-SIL Document 90 Filed 12/20/18 Page 2 of 3 PageID #: 557
Honorable Arthur D. Spatt
December 20, 2018
Page 2

official position as Town Supervisor. See People v. Venditto, Nos. 01020N-2017, 01021N-2017
(Nassau Cty. Crim. Ct.). That criminal matter is currently scheduled to proceed to trial on March
18, 2019.
         Accordingly, continuation of the stay is warranted. As noted in the United States’
November 22, 2016 letter in support of the stay, it is well established that a court properly exercises
its discretionary authority to stay a civil case when it threatens to interfere with a related criminal
proceeding. See United States v. Kordel, 397 U.S. 1, 12 n.7 (1970). Denying a stay of a civil
action in the face of a criminal case “may undermine the defendants’ Fifth Amendment privilege
against self-incrimination, expose the basis of the defendant’s criminal defense in advance of trial;
or otherwise prejudice the criminal or civil case.” Crawford, & Sons, Ltd. v. Besser, 298 F. Supp.
2d 317, 320 (E.D.N.Y. 2004) (Spatt, J.); see Securities and Exchange Commission v. Dresser
Industries, Inc., 628 F.2d 1368, 1376 (D.C. Cir. 1980)(“the noncriminal proceeding, if not
deferred, might undermine the party’s Fifth Amendment privilege against self-incrimination,
expand rights of criminal discovery beyond the limits of Federal Rule of Criminal Procedure 16(b),
expose the basis of the defense to the prosecution in advance of the criminal trial, or otherwise
prejudice the case.”)
        Continuing the stay in this action will serve the interests of justice. Venditto is a critical
witness in this case, and his deposition will involve probing and wide-ranging areas of questioning
related to the creation and administration of the two housing programs at issue. Proceeding with
his deposition now, while the state criminal case is pending, could implicate issues in the criminal
case and Mr. Venditto’s Fifth Amendment rights, forcing Venditto “into the uncomfortable
position of having to choose between waiving [his] Fifth Amendment privilege or effectively
forfeiting the civil suit.” Volmar Distributors, Inc. v. New York Post Co., Inc., 152 F.R.D. 36
(S.D.N.Y. 1993). Moreover, given the breadth of civil discovery, taking the depositions of other
witnesses during the pendency of the criminal case against Venditto could unwittingly implicate
issues in the criminal case.
         The status of the criminal case also militates in favor of a stay. “The key question is
‘whether the criminal proceedings have substantially progressed beyond the investigatory stage to
the filing of formal charges against a particular defendant, so that there is an imminent likelihood
that the defendant will be subject to a criminal proceeding, including a trial, in the very near
future.’” In re 650 Fifth Avenue, 2011 WL 3586189, at *3 (S.D.N.Y. Aug. 12, 2015), quoting
Parker v. Donovan, 2007 WL 2462677 (E.D.N.Y. Aug. 27, 2007). Here, Mr. Venditto’s criminal
trial has been scheduled for March 18, 2019, three months from now.
Case 2:14-cv-02317-ADS-SIL Document 90 Filed 12/20/18 Page 3 of 3 PageID #: 558
Honorable Arthur D. Spatt
December 20, 2018
Page 3

        At the time of the Court’s December 2016 stay order, discovery was not complete; the
Town was scheduled to produce more than 30,000 additional pages of records, and the United
States required depositions of at least seven additional witnesses, including Mr. Venditto.
Accordingly, if the Court denies plaintiff’s request for a continued stay, the United States would
be prepared to proceed with discovery, and would request that Magistrate Judge Locke schedule a
status conference to devise an appropriate discovery schedule.
       We have discussed this matter with counsel for the defendants. While defendants do not
agree with all of the representations made by the Government in this letter, they agree that a
continued stay is appropriate.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                             By:    ______/s/_____________________
                                                    Michael J. Goldberger
                                                    Sean P. Greene
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6052/ 6484
